Appellant was convicted of robbery, and his punishment assessed at eight years in the penitentiary. The court did not err in permitting the State to prove, after the defendant had rested his case, that Al Daniel, the injured party, was generally called Al Daniels. The indictment charged his name to be Al Daniels. The objection urged to the admission of this testimony was, that it was not in rebuttal of any evidence offered by the defendant. It did develop, however, during the examination of the witnesses, that his real name was Daniel, and not Daniels, as charged. This evidence was offered and admitted before the argument was concluded or even begun. It was properly admitted. Lott v. The State, 24 Texas Crim. App., 723; Bell v. The State, 25 Tex. 574.
Appellant requested the court to charge the jury, unless they believed beyond a reasonable doubt that appellant took the money by putting the injured party in fear of death or serious bodily injury, they should acquit. This was refused, and we think correctly. This charge was not applicable to any phase of the testimony. The proof is that appellant presented his pistol at the face of Daniels, said, "Give up that money," and took it. Daniels testified, that he did not know whether he was in fear of death or serious bodily injury or not when the pistol was presented and money taken, but that defendant would not have gotten the money but for the pistol. The court charged the jury in regard to a robbery committed by assault and violence. The appellant's contention seems to be, that in order to constitute the crime of robbery, the assaulted party must be placed in fear of death or serious bodily injury. While this state of case, if alleged and proved, would constitute this offense, yet it may as well be consummated by assault or violence as by putting in fear of life or serious bodily injury. Penal Code, art. 722. The court's charge submitted the issues upon the facts' adduced, and did not err in refusing the requested instructions.
The evidence fully sustains the conviction, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.